        Case 4:20-cv-00176 Document 23 Filed on 02/02/21 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 PAMELA LOVE                                   §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            § CIVIL ACTION NO. 20-cv-176
                                               §
 UNIVERSITY OF SAINT THOMAS                    § JURY TRIAL DEMANDED
                                               §
        Defendant.                             §
                                               §


                      PLAINTIFF’S EXPERT WITNESS DESIGNATION


         Plaintiff Pamela Love files her Designation of Expert Witnesses as follows:

      1. Tom Glass
         Senior Litigation Consultant
         Briggs & Veselka Co.
         901 S. Mopac Expressway
         Building II, Suite 450
         Austin, TX 78746
         Phone: 512-480-8182

         Mr. Glass is a Certified Public Accountant who will offer expert testimony regarding

Plaintiff’s back pay and front pay damages. His expert report, CV, and prior expert witness

engagements (in which he testified in the last four years) are attached as Exhibit #1.



      2. Nitin Sud
         SUD LAW P.C.
         6750 West Loop South
         Suite 920
         Bellaire, TX 77401
         Phone: 832-623-6420




                                                 1
      Case 4:20-cv-00176 Document 23 Filed on 02/02/21 in TXSD Page 2 of 4




       Mr. Sud will offer expert opinion testimony regarding the reasonableness, necessity, and

amount of attorneys’ fees incurred by Plaintiff and Plaintiff’s entitlement to these fees under the

law. Mr. Sud is handling this matter on a contingency basis, but otherwise regularly bills at

$400.00 per hour. It is expected that details of the fees and costs incurred by Plaintiff will be

presented to the Court, live or via affidavit, post-trial and assuming Plaintiff is a prevailing party.

Mr. Sud may also offer rebuttal testimony to any experts designated by Defendant concerning

attorneys’ fees.

       Mr. Sud’s findings, conclusions, opinions, and testimony will be based upon his

background, knowledge, experience, and the time expended on the case, the novelty and difficulty

of the questions involved in the case, and any other relevant factors as defined by law. It will also

be based on rates charged by other attorneys handling employment matters in Texas (Ex. #2), prior

rulings by courts regarding such fees (Ex. #3), and other recent court opinions. Mr. Sud may also

base his opinion on all available billing information, as well as the pleadings, discovery, and other

documents on file or produced in the case.

       Mr. Sud obtained his undergraduate degree from Duke University in 2000, and his law

degree from the University of Houston Law Center in May 2005. He is certified by the Texas

Board of Legal Specialization in labor and employment law. He has practiced almost exclusively

in labor and employment law for over fifteen years, primarily in Houston, TX. He worked at

Littler Mendelson, P.C. from September 2005 to June 2010, and then Fulbright & Jaworski LLP

(now Norton Rose Fulbright) from June 2010 to May 2013. Mr. Sud opened Sud Law P.C. in May

2013 where he continues to practice labor and employment law, primarily representing

employees/plaintiffs in claims against employers. He is a member of the National Employment

Lawyers Association (NELA), the Texas Employment Lawyers Association (TELA), and served



                                                  2
      Case 4:20-cv-00176 Document 23 Filed on 02/02/21 in TXSD Page 3 of 4




as a Council member of the Labor and Employment Section of the Houston Bar Association. He

was selected as a Super Lawyer’s Texas Rising Star from 2013 – 2017, and a Super Lawyer from

2017 – 2020.

       Additional information can be located at http://www.sudemploymentlaw.com/attorney-

resume/.

       Plaintiff may also elicit expert testimony from any and all experts or representatives who

have been, or may be, designated by or called by Defendant and who the Court allows to testify.



   3. Trang Tran
      Tran Law Firm
      2537 S. Gessner
      Suite 104
      Houston, TX 77063
      713-223-8855

       Mr. Trang may also offer expert opinion testimony regarding the reasonableness, necessity,

and amount of attorneys’ fees incurred by Plaintiff and Plaintiff’s entitlement to these fees under

the law. His CV is attached as Exhibit #4.



       Plaintiff reserves all additional rights she may have with regard to experts under the Federal

Rules of Civil Procedure, the Rules of Evidence, the Local Rules, and the Court’s procedures or

rulings.




                                              Respectfully submitted,




                                                 3
      Case 4:20-cv-00176 Document 23 Filed on 02/02/21 in TXSD Page 4 of 4




                                                          SUD LAW P.C.


                                                          /s/ Nitin Sud
                                                              Nitin Sud
                                                              State Bar No. 24051399
                                                              Fed. ID No. 611307
                                                              6750 West Loop South
                                                              Suite 920
                                                              Bellaire, Texas 77401
                                                              Phone: 832-623-6420
                                                              Fax: 832-304-2552
                                                              Email: nsud@sudemploymentlaw.com

                                                          Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the following was served upon the following
counsel of record via email on February 2, 2021:

       Carter Crow and Jesika Silva Blanco
       Norton Rose Fulbright US LLP
       1301 McKinney
       Suite 5100
       Houston, TX 77010
       jesika.blanco@nortonrosefulbright.com
       carter.crow@nortonrosefulbright.com


                                                                    /s/ Nitin Sud
                                                                    Nitin Sud




                                                4
